DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “spine 12” mentioned first in paragraph 12 line 1 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

The disclosure is objected to because of the following informalities: Paragraph 14 states that tines 14 extend about 1/3 the length of the tine on a first side of the spine, or about 4 inches (line 3). This would make the total tine length about 12 inches. Paragraph 14 also states that tines 14 extend about 2/3 of the length of the tine on a second side of the spine, or about 10 inches (line 6). This would make the total length of the tine about 15 inches. It is not clear what the total length of this example tine is, as it is not possible for the tine to have more than one length. Appropriate correction is required.

Claim Objections

Claim 14 is objected to because of the following informalities:  
line 2 reads “part” and should read “apart”
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11, 12, 15, 16, 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lomberk (US 4091879 A).

Regarding claim 1, Lomberk discloses a mitigation device (garden rake 15), comprising: 
a spine (crossbar 17); 
a plurality of linear tines (16) extending in two opposite directions from the spine, wherein the tines extend a greater distance from a first side of the spine and a lesser distance from a second side of the spine (see Fig. 1); and 
a socket (sleeve shank 18) on the spine to receive a handle (19).




    PNG
    media_image1.png
    319
    485
    media_image1.png
    Greyscale

Lomberk, Figure 1

Regarding claim 2, Lomberk discloses the mitigation device of claim 1, wherein each of the tines extend about one-third the length of the tine on a first side of the spine (col. lines 37-44, the tines have unlimited adjustment, which includes 1/3 of the tine length extending from a first side of the spine).

Regarding claim 3, Lomberk discloses the mitigation device of claim 2, wherein each of the tines extend about two-thirds the length of the tine on a second side of the spine (col. lines 37-44, the tines have unlimited adjustment, which includes 2/3 of the tine length extending from a second side of the spine).

Regarding claim 4, Lomberk discloses the mitigation device of claim 1, wherein the spine includes a first support mounted on a first side of the tines (not numbered, one of two faces of 17 parallel to the tines).

Regarding claim 5, Lomberk discloses the mitigation device of claim 4, wherein the spine includes a second support mounted on a second side of the tines (not numbered, the other of two faces of 17 parallel to the tines).

Regarding claim 6, Lomberk discloses the mitigation device of claim 5, wherein the tines are sandwiched between the first support and the second support (see Fig. 1).

Regarding claim 11, Lomberk discloses the mitigation device of claim 1, wherein the tines are substantially perpendicular to the socket and the handle (see Fig. 1).

Regarding claim 12, Lomberk discloses the mitigation device of claim 1, further comprising six tines, three on each side of the handle (see Fig. 1, at least 6 tines are provided, with at least 3 on each side of the handle).

Regarding claim 15, Lomberk discloses a mitigation device (garden rake 15), comprising: 
a spine (17) having a first support (not numbered, one of two faces of 17 parallel to the tines) and a second support (not numbered, the other of two faces of 17 parallel to the tines); 
a plurality of linear tines (16) sandwiched between the first support and the second support and extending in two opposite directions from the spine (see Fig. 1); and 
a socket (18) on the spine to receive a handle (19).

Regarding claim 16, Lomberk discloses the mitigation device of claim 15, wherein each of the tines extend about one-third the length of the tine on a first side of the spine, and wherein each of the tines extend about two-thirds the length of the tine on a second side of the spine (col. lines 37-44, the tines have unlimited adjustment, which includes 1/3 of the tine length extending from a first side of the spine and 2/3 extending from a second side of the spine).

Regarding claim 18, Lomberk discloses the mitigation device of claim 15, wherein the tines (16) are substantially perpendicular to the socket (18) and the handle (19) and configured to support the handle in a substantially upright position perpendicular to the ground when the tines are laid substantially flat on the ground (the presence of tines on both sides of the spine would allow it to be positioned perpendicular to the ground).


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumas (FR 908496 A).

Regarding claim 15, Dumas discloses a mitigation device (a rake, see Fig. 1), comprising: 
a spine (1) having a first support (see Fig. 1-3, one half of the tube that forms 1) and a second support (see Fig. 1-3, the other half of the tube that forms 1); 
a plurality of linear tines (3) sandwiched between the first support and the second support and extending in two opposite directions from the spine; and 
a socket (5) on the spine to receive a handle (6).



    PNG
    media_image2.png
    376
    588
    media_image2.png
    Greyscale

Dumas Figure 1




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dumas (FR 908496 A).

Regarding claim 17, Dumas discloses the mitigation device of claim 15, wherein the first support and the second support are substantially rectangular (fig. 3, the tube has a rectangular projection in a plane parallel to the tines) with semi-circular ends (10).
Dumas does not disclose the semicircular ends having a curvature radius of about seven-eighths of an inch. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the semicircular ends of the first and second supports with a curvature radius of about seven-eighths of an inch. 





Claims 1, 4, 5, 7, 9, 19, and 20 are rejected under 35 U.S.C. 103 by Dumas (FR 908496 A) in view of Dauphin (FR 2858914 A1).

Regarding claim 1, Dumas discloses a mitigation device (a rake, see Fig. 1), comprising: 
a spine (1); 
a plurality of linear tines (3) extending in two opposite directions from the spine; and 
a socket (5) on the spine to receive a handle (6).

Dumas does not disclose wherein the tines extend a greater distance from a first side of the spine and a lesser distance from a second side of the spine. In a similar rake, Dauphin discloses tines (2, 3) extending a greater distance from a first side of the spine and a lesser distance from a second side of the spine (see Fig. 3) to allow the soil to be worked at different depths (see abstract). It would be obvious to one of ordinary skill in the art to modify the tines disclosed by Dumas so that they extend a greater distance on one side of the spine, as disclosed by Dauphin, as a way of allowing the soil to be worked at different depths with the same rake.   

Regarding claim 4, Dumas, of the resultant combination, discloses the mitigation device of claim 1, wherein the spine includes a first support mounted on a first side of the tines (see Fig. 1-3, one half of the tube that forms 1).

Regarding claim 5, Dumas, of the resultant combination, discloses the mitigation device of claim 4, wherein the spine includes a second support mounted on a second side of the tines (see Fig. 1-3, the other half of the tube that forms 1).

Regarding claim 7, Dumas, of the resultant combination, discloses the mitigation device of claim 5, wherein the first support of the spine is substantially rectangular (fig. 3, the tube has a rectangular projection in a plane parallel to the tines) with semicircular ends (10).

Regarding claim 9, Dumas, of the resultant combination, discloses the mitigation device of claim 5, wherein the second support of the spine is substantially rectangular (fig. 3, the tube has a rectangular projection in a plane parallel to the tines) with semicircular ends (10).

Regarding claim 19, Dumas discloses a mitigation device (a rake), comprising: 
a spine (1) having a first support (see Fig. 1-3, one half of the tube that forms 1) and a second support (see Fig. 1-3, the other half of the tube that forms 1), the first support and the second support are substantially rectangular (fig. 3, the tube has a rectangular projection in a plane parallel to the tines) with semicircular ends (10); 
a plurality of linear tines (3) sandwiched between the first support and the second support and extending in two opposite directions from the spine; and 
a socket (5) on the spine to receive a handle (6).

Dumas does not disclose wherein each of the tines extend about one-third the length of the tine on a first side of the spine, and wherein each of the tines extend about two-thirds the length of the tine on a second side of the spine. In a similar rake, Dauphin discloses tines (3) extending about 1/3 of the length of the tine from the first side of the spine and 2/3 of the length of the tine from the second side of the spine (see Fig. 3) to allow the soil to be worked at different depths (see abstract). It would be obvious to one of ordinary skill in the art to modify the tines disclosed by Dumas so that they extend 1/3 from one side of the spine and 2/3 from the other, as disclosed by Dauphin, as a way of allowing the soil to be worked at different depths with the same rake.   

Regarding claim 20, Dumas, in view of Dauphin, discloses the mitigation device of claim 19, wherein the tines (3) are substantially perpendicular to the socket (5) and the handle (6) and configured to support the handle in a substantially upright position perpendicular to the ground when the tines are laid substantially flat on the ground (the presence of tines on both sides of the spine would allow it to be positioned perpendicular to the ground).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lomberk (US 4091879 A).

Regarding claim 13, Lomberk discloses the mitigation device of claim 1. 
Lomberk does not disclose ten tines, five on each side of the handle.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rake with ten tines, five on each side of the handle, as an alternative design for the same rake. 

Regarding claim 14, Lomberk discloses the mitigation device of claim 1, 
Lomberk does not disclose wherein the tines are spaced about 3 inches apart from one another on the spine.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rake with tines spaced three inches from each other as an alternative design for the same rake. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080223014 A1 discloses a rake able to stand up vertically on its own. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.I.R./Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671